Citation Nr: 0113874	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  00-06 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Helinski, Counsel



INTRODUCTION

The veteran had active military service from June 1977 to 
June 1980, and from January 1988 to March 1992.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied the benefits sought on 
appeal.  


REMAND

This appeal arises out of the veteran's claim for entitlement 
to service connection for hearing loss and tinnitus, "due to 
gunfire and explosion of ammunition" during service.  A 
review of the veteran's service medical records reveals that 
in a November 1987 enlistment examination the right ear 
auditory threshold at 6000 Hertz was 70 decibels; the left 
ear auditory threshold at 6000 Hertz was 10 decibels.  
Comparatively, a November 1991 service medical record reveals 
that the right ear auditory threshold at 6000 Hertz was 75 
decibels, and the left ear auditory threshold at 6000 Hertz 
was 65 decibels, thus, indicating some worsening.  A notation 
on that record states "Pt. deferred consult for Hearing 11 
Dec 91."  There is no record in the file of a December 1991 
record.  

Following service separation, the record contains an April 
1999 medical certificate, which notes that the veteran had a 
history of hearing loss over the past eight years, 
characterized by poor discrimination with background noise.  
It was also noted that the veteran had a history of "noise 
(gun) exposure."  The diagnosis was high frequency 
sensorineural hearing loss, symmetrical, noise induced.  The 
name of the examining physician is not legible, although it 
appears that the report was forwarded from the veteran's 
representative.  

In light of the foregoing, it appears that the veteran may 
currently have some degree of hearing loss.  However, it is 
not clear whether any current hearing loss meets the 
requirements for impaired hearing for VA purposes, see 
38 C.F.R. § 3.385, and whether any current hearing loss is 
related to the veteran's service, including any acoustic 
trauma during service.  As such, the Board finds that a 
medical examination and opinion on this point would be 
helpful.

The need for additional development in this appeal is further 
supported by a significant change in the law pertaining to 
veteran's benefits, which took place during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Due to the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, in 
order to ensure compliance with the VCAA, and to obtain 
additional development, including a VA examination, a remand 
is required.  



Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The veteran should be requested to 
identify the names and addresses of all 
medical providers, both VA and private, 
that have treated him for hearing loss 
and/or tinnitus, and whose records have 
not yet been associated with the claims 
file.  The RO should also request that 
the veteran and/or his representative 
identify the name of the examiner who 
conducted the April 1999 examination of 
record; if there are any other records 
associated with that examination, or if 
the veteran identifies any other 
outstanding relevant treatment records, 
the RO should obtain and associate those 
records with the claims file.  Any 
development considered necessary verify 
the nature and extent of the veteran's 
claimed noise exposure should also be 
undertaken.

3.  The veteran should be afforded an 
audiology examination to determine the 
nature, extent, and etiology of any 
hearing loss and tinnitus that may be 
present.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all 

pertinent records associated with the 
claim file.  If the veteran is diagnosed 
with a hearing loss and/or tinnitus, the 
examiner is requested to offer an opinion 
regarding whether hearing loss and/or 
tinnitus is causally or etiologically 
related to acoustic trauma the veteran 
was reportedly exposed to during active 
service.  The examiner should clearly 
outline the rationale for any opinion 
expressed.  Since it is important "that 
each disability be viewed in relation to 
its history[,]" 38 C.F.R. § 4.1 (2000), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	STEVEN L. COHN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


